Denied Filed December 16, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00952-CV

       IN RE ENLINK MIDSTREAM, LLC, ENLINK MIDSTREAM
        OPERATING, LP, AND DELAWARE G&P, LLC, Relators

               Original Proceeding from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-10642

                          MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne

      Before the Court is relators’ November 2, 2021 petition for writ of

mandamus.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and record, we conclude relators have

failed to demonstrate an entitlement to mandamus relief. Accordingly, we lift the



                                         1
stay of the trial court’s October 27, 2021 order and deny the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a).




                                             /Leslie Osborne/
                                             LESLIE OSBORNE
      210950f.p05                            JUSTICE




                                         2